Per Curiam.
This is an action by the plaintiff (respondent), Donald Reese, for the recovery of damages for personal injuries sustained while an observer at a contest conducted in the shopping-center parking lot of the defendant (appellant), the Montgomery Ward Company store, in Longview. The injuries occurred when the plaintiff, on his way to his parked automobile, skirted the edge of the crowd participating in the contest. Judgment was entered for the plaintiff. The defendant appeals.
We have considered the defendant’s assignments of error. The record discloses that the defendant’s negligence and the plaintiff’s damage were established by substantial evidence. The defenses of contributory negligence and volenti non fit injuria were not established to the satisfaction of the trier of the facts. This determination is supported by the record.
The judgment is affirmed.